DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Paul Mendonsa (Reg. 42,879) on 09/13/2021.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 08/23/2021):

Listing of Claims:
1.	(currently amended) A system comprising:
one or more processors configured to maintain the secure storage device, the one or more processors to maintain, on the secure data storage device to store at least one electronic personal record having information corresponding to a user, user­defined permission information for one or more portions of the electronic personal record, the electronic personal record comprising at least a first portion from a static document provided by the user and at least a second portion that is dynamic information obtained via an integration with an external data source not owned or controlled by the user, the external data source also not owned or controlled by the platform and each portion of the data has one or more corresponding attributes, to maintain connection information for each of one or more service provider in response to results of the evaluation of the claims on the data in the electronic personal record and attributes on transactions involving the data in the electronic personal record, wherein the corresponding portions or the electronic personal record include one or more of: documents, integrations and data, wherein the portions are in a format specified by the service provider.

7.	(currently amended) A non-transitory computer-readable medium having stored thereon sequences of instructions that, when executed by one or more processors in a platform having at least a secure data storage device coupled with the one or more processors, cause the one or more processors to:
	maintain, on the secure data storage device to store at least one electronic personal record having information corresponding to a user, user-defined permission information for one or more portions of the electronic personal record, the electronic personal record comprising at least a first portion from a static document provided by the user and at least a second portion that is dynamic information obtained via an integration with an external data source not owned or controlled by the user, the external data source also not owned or controlled by the platform and each portion of the data has one or more corresponding attributes;

	evaluate claims on data in portions of the electronic personal record from service providers with attribute-based security mechanisms and the permission information by combining claims on data in the electronic personal record with attributes on transactions involving the data in the electronic personal record, wherein claims indicate entities that are granted access to data within the electronic personal record; and
selectively provide the corresponding portions of the electronic personal record to the corresponding service provider in response to results of the evaluation of the claims on the data in the electronic personal record and attributes on transactions involving the data in the electronic personal record, wherein the corresponding portions or the electronic personal record include one or more of: documents, integrations and data, wherein the portions are in a format specified by the service provider.

13.	(currently amended) A computer-implemented method provided by one or more processors in a platform having at least a secure data storage device coupled with the one or more processors, the method comprising:
maintaining, on the secure data storage device to store at least one electronic personal record having information corresponding to a user, user-defined permission information for one or more portions of the electronic personal record, the electronic personal record comprising at least a first portion from a static document provided by the user and at least a second portion that is dynamic information obtained via an integration with an external data source not owned or controlled by the 
maintaining connection information for each of one or more portions of the electronic personal record, wherein the connection information comprises indications of entities that are granted access to the corresponding one or more portions of the electronic personal record;
evaluating claims on data in portions of the electronic personal record from service providers with attribute-based security mechanisms and the permission information by combining claims on data in the electronic personal record with attributes on transactions involving the data in the electronic personal record, wherein claims indicate entities that are granted access to data within the electronic personal record; and
selectively providing the corresponding portions of the electronic personal record to the corresponding service provider in response to results of the evaluation of the claims on the data in the electronic personal record and attributes on transactions involving the data in the electronic personal record, wherein the corresponding portions or the electronic personal record include one or more of: documents, integrations and data, wherein the portions are in a format specified by the service provider.

Allowable Subject Matter
Claim(s) 1-18 is/are allowed.
Regarding claim 1, the prior art of record (Deobhakta et al., US-20090326982-A1 (hereinafter “Deobhakta ‘982”; provided by IDS dated 10/05/2018) in view of Douglas et al., US-20090326982-A1 (hereinafter “Douglas ‘982”)) does not disclose “the corresponding portions or the electronic personal record include one or more of: documents, integrations and data, wherein the portions are in a format specified by the service provider” in the recited context.  Deobhakta ‘982 teaches that a 
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7 and 13, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-6, 8-12 and 14-18 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                                        /Kevin Bechtel/Primary Examiner, Art Unit 2491